Title: Orders, 9–13 September 1756
From: Washington, George
To: 



Maryland.
[9, 10, 11, 12, 13 September 1756]Winchester, Thursday 9th September, 1756.


 

Norfolk.
Winchester, Friday 10th September, 1756.


 

Oswego.
Winchester, Saturday, 11th September 1756.

Michael O’Neal, recruited by Ensign McCarty, and John Reeves, Thomas Hartley, John Wilcox, recruited by Captain Mercer; were reviewed and passed.
 

Peru.
Winchester, Sunday 12th September, 1756.


 

Quiloa.
Winchester, Monday 13th September, 1756.

A Court martial to sit immediately, at 10 o’clok, to try all prisoners that shall be brought before them.
